Citation Nr: 1339757	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of a debt in the amount of $7,911.03 in education benefits, to include the validity of the debt. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from June 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  The Veteran also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  Although he checked a box on his March 2013 substantive appeal, indicating he did not want a Board hearing; he argued that the failure to provide him with his requested hearing before the DRO was a violation of due process.  In an August 2013 email exchange he indicated that he still wanted a hearing.  In a September 23, 2013 letter he was advised that he would be contacted by an RO about scheduling a hearing.  Two days later, his appeal was certified to the Board without a hearing having been scheduled.  His representative noted in November 2013 that the request for a DRO hearing remained pending.  The Veteran has a right to the hearing.  38 C.F.R. § 20.700(a) (2013).

Furthermore, the record shows that the Veteran's most recent Financial Status Report was submitted in March 2013.  The Veteran should be invited to submit a new Financial Status Report if his situation has changed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Decision Review Officer at the RO.  

2.  Invite the Veteran to submit an updated Financial Status Report, if his financial situation has changed. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


